     Case 3:20-cv-00646-JAM Document 69 Filed 06/05/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

CONNECTICUT CITIZENS DEFENSE                     : NO.: 3:20-CV-00646 (JAM)
LEAGUE, INC., AMY JONES, TODD
SKILTON, JOHN LOWMAN, JOSEPH
COLL, TANYSHA BROWN and
DANIEL GERVAIS

V.

NED LAMONT, JAMES ROVELLA, PAUL
MELANSON, ANDREW COTA, BRIAN
GOULD and JAMES KENNY                            : JUNE 5, 2020

                 DEFENDANT LAMONT'S NOTICE OF STATUS
       POST ARGUMENT ON MOTION FOR TEMPORARY RESTRAINING ORDER
                      AND PRELIMINARY INJUNCTION


         In accordance with Order # 68, Defendant Lamont hereby submits that he

intends to repeal the provisions of Executive Order 7-E which suspended state statutes

prohibiting law enforcement officials from refusing to take fingerprints for purposes of

criminal background checks. The repeal will be effective June 15 and will be reflected in

an Executive Order, prior to that date.
  Case 3:20-cv-00646-JAM Document 69 Filed 06/05/20 Page 2 of 2




                                            Defendant
                                            Governor Lamont

                                            WILLIAM TONG
                                            ATTORNEY GENERAL


                                     By     /s/ Matthew B. Beizer
                                            Matthew B. Beizer
                                            Federal Number #16304
                                            Assistant Attorney General
                                            Office of the Attorney General
                                            McKenzie Hall
                                            110 Sherman Street
                                            Hartford, CT 06105
                                            Tel: 860-808-5450
                                            Fax: 860-808-5591
                                            Email: matthew.beizerAct.gov


                                      CERTIFICATION

       I hereby certify that on June 5, 2020, a copy of the foregoing was electronically

filed. Notice of this filing will be sent by e-mail to all parties by operation of the Court's

electronic filing system. Parties may access this filing through the court's system.


                                            /s/ Matthew B. Belzer
                                            Matthew B. Beizer
                                            Assistant Attorney General
